33 U.S. 148 (____)
8 Pet. 148
THOMAS JACKSON ET AL., APPELLANTS
v.
WILLIAM E. ASHTON.
Supreme Court of United States.

Mr Peters, for the appellee.
Mr Key contended.
*149 Mr Chief Justice MARSHALL delivered the opinion of the Court.
The title or caption of the bill, is no part of the bill, and does not remove the objection to the defects in the pleadings. The bill and proceedings should state the citizenship of the parties, to give the court jurisdiction of the case.
The only difficulty which could arise to the dismissal of the bill, presents itself upon the statement, "that the defendant is of Philadelphia." This, it might be answered, shews that he is a citizen of Pennsylvania.
If this were a new question, the court might decide otherwise; but the decision of the court, in cases which have heretofore been before it, has been express upon the point; and the bill must be dismissed for want of jurisdiction.
This cause came on to be heard on the transcript of the record from the circuit court of the United States for the eastern district of Pennsylvania, and was argued by counsel; on consideration whereof, it is the opinion of this court, that the said circuit court could not entertain jurisdiction of this cause, and that, consequently, this court has not jurisdiction in this cause, but for the purpose of reversing the decree of the said circuit court, entertaining said jurisdiction: whereupon, it is ordered, adjudged and decreed by this court, that the decree of the said circuit court be, and the same is hereby reversed, and that this appeal be, and the same is hereby dismissed. All of which is hereby ordered to be certified to the said circuit court, under the seal of this court.